     Case 3:21-cv-00196-HDM-WGC Document 10 Filed 08/11/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    KEITH WILLIAM SULLIVAN,                           Case No. 3:21-cv-00196-HDM-WGC
12                       Petitioner,                    ORDER
13           v.
14    PERRY RUSSELL, et al.,
15                       Respondents.
16

17          Respondents having filed a motion for enlargement of time (first request) (ECF No. 9),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

20   request) (ECF No. 9) is GRANTED. Respondents will have up to and including September 17,

21   2021, to file a response to the petition (ECF No. 7).

22          DATED: August 11, 2021
23                                                              ______________________________
                                                                HOWARD D. MCKIBBEN
24                                                              United States District Judge
25

26

27

28
                                                       1
